Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakane in WO2016047559 (wherein US 20170287516 is used as an English language equivalent).

Regarding Claim 1:  Sakane teaches the coating of iron oxyhydroxide having substituting elements (Fe1-xAxOOH), wherein A is selected from various elements such as  In, Ga, Al, Co, Ni, MN, Zn , B, Ti, Sn, with silicon dioxide, which is a polycondensate 

Regarding Claim 3:  Sakane is silent regarding the crystal structure of the intermediate or final product; however the instant disclosure sets forth in the examples that the material necessarily forms such a structure after the formation of the epsilon phase iron.  Sakane teaches the creation of such a structure through the process of forming oxyhydroxide cores, coating those cores with a silica shell, and finally firing the material to form an epsilon iron that is doped with various materials.  The doping elements and amounts taught by the prior art are the same and closely similar to those disclosed.  Products made by the same process and having the same composition must inherently be of the same composition.  As this is the case, the material of Sakane must inherently have a spinel core.  

Regarding Claim 4:  The precursor FEOOH may be of beta structure (See Paragraph 138).

Regarding Claim 5:  Sakane teaches the use of TEOS, a metal alkoxide comprising silicon (See Paragraph 83).

Regarding Claim 6:  Sakane teaches that 60g of the precursor is added to a solution that ultimately contains 428.95g of TEOS.  The Si and O components in TEOS account 2 based on 429g of the precursor compound.  This leads to a ratio of iron to silicon of 1/3, which lies within the claimed range.    

Regarding Claim 14 and 19:  Sakane teaches the formation of the core shell particles according to claim 1.  Sakane teaches that the material is fired (See Paragraph 85-87) and then the silicon oxide coating is removed (See Paragraph 88-89).

Regarding Claim 16:  The particles created according to Sakane are epsilon type iron oxide particles and have an average primary particle diameter of 16-21.3 nm and have a size variation from 35-45.5% (0.35-0.455 variation) (See Table 1).  Thus Sakane shows samples that may be within the claim limitations as they are set forth.

Regarding Claim 20:  Sakane teaches that the particles are disposed in a polymeric material, coated on a non-magnetic substrate (polyethylene film), oriented and dried (See Paragraph 106).  In this manner, a magnetic film containing the magnetic particles is produced.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane in WO2016047559 (wherein US 20170287516 is used as an English language equivalent).

Regarding Claim 16:  The particles created according to Sakane are epsilon type iron oxide particles and have an average primary particle diameter of 14.2-21.3 nm and have a size variation from 35-45.5% (0.35-0.455 variation) (See Table 1).  

Sakane does not show explicit examples of particles having a particle size less than those in Table 1, which all have average sizes greater than the claim limitations.

However, Sakane teaches that the process according to his invention is capable of creating the epsilon-ferrite of his invention having an average particle size from 10 nm to 30 nm (See Paragraph 17).  Thus Sakane teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. 

Regarding Claim 17-18:  Sakane teaches that the particles are disposed in a polymeric material, coated on a non-magnetic substrate (polyethylene film), oriented and dried (See Paragraph 106).  In this manner, a magnetic film containing the magnetic particles is produced.  


Claims 7-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane in WO2016047559 (wherein US 20170287516 is used as an English language equivalent) in view of Ohkoshi in US2010/0171066.

Regarding Claim 7: Sakane teaches a method of creating epsilon ferrite particles having dopant elements other then Fe (See Paragraph 23).  Sakane teaches that these particles are formed by providing various precursors in an acidic solution and performing several neutralization steps.  The process continues in a washing and hydrothermal treatment step, where a slurry of FeO(OH) particles are produced.  Sakane then teaches that the slurry undergoes a step where the slurry particles are coated with silicon oxide by the condensation of TEOS on their surface.  The silica-coated particles are then fired to produce epsilon ferrite particles coated with silica.  The silica coating may then be removed (See Paragraphs 57-88).  

Sakane is silent in terms of emulsifying the precursor FeO(OH) particles prior to applying a silica coating.  

However, Ohkoshi teaches a similar method of producing epsilon ferrite particles that are doped.  Ohkoshi teaches that the precursor materials may be provided in terms of micelle solutions A and B.  The core components may be added to a solution A.  To this solution A surfactants such as CTAB and organic solvents may be added thereto (octane and butanol) (See Procedure 1, beginning at paragraph 109).  It is noted that the claims have been amended to set forth that the core components are added into an organic solvent comprising surfactants, while the prior art teaches the opposite mixing procedure (surfactant/solvent into the cores).  While the steps of mixing are different than those claimed, it would have been prima facie obvious to those of ordinary skill in 

Those of ordinary skill in the art would have found it obvious to provide shells of silica on the particles of Sakane using the method of Ohkoshi, by providing the FeOOH nanoparticles in the micelle solution of Ohkoshi and proceeding to coat with a silane (emulsification).  Both the method of Sakane and Ohkoshi are used to provide for a silica coating on the material and this coating occurs on individual particles.  Sakane teaches the individual coating of the material and does not teach the incorporation of the FeOOH into larger silica particles and thus teaches the creation of core shell particles having one core per shell (See Paragraph 82).  Those of ordinary skill in the art would have found it obvious to use any known method to provide such a coating as they are used to produce the same result (See MPE 2144.06).  Those of ordinary skill in the art would have expected the same results as the same structure may be achieved.   

Regarding Claim 8:  Ohkoshi teaches the use of surfactants to create a micelle solution (emulsion).  Ohkoshi is silent as to the particular surfactants used other than CTAB; however, those of ordinary skill in the art would have found it obvious to use any known surfactant in the art that capable of providing the micelles.  As the emulsion is 


Regarding Claim 10:  Sakane is silent regarding the crystal structure of the intermediate or final product; however the instant disclosure sets forth in the examples that the material necessarily forms such a structure after the formation of the epsilon phase iron.  Sakane teaches the creation of such a structure through the process of forming oxyhydroxide cores, coating those cores with a silica shell, and finally firing the material to form an epsilon iron that is doped with various materials.  The doping elements and amounts taught by the prior art are the same and closely similar to those disclosed.  Products made by the same process and having the same composition must inherently be of the same composition.  As this is the case, the material of Sakane must inherently have a spinel core.  

Regarding Claim 11:  The precursor FEOOH may be of beta structure (See Paragraph 138).

Regarding Claim 12:  Sakane teaches the use of TEOS, a metal alkoxide comprising silicon (See Paragraph 83).

Regarding Claim 13:  Sakane teaches that 60g of the precursor is added to a solution that ultimately contains 428.95g of TEOS.  The Si and O components in TEOS account 2 based on 429g of the precursor compound.  This leads to a ratio of iron to silicon of 1/3, which lies within the claimed range.    

Regarding Claim 15:  Sakane teaches the formation of the core shell particles according to claim 1.  Sakane teaches that the material is fired (See Paragraph 85-87) and then the silicon oxide coating is removed (See Paragraph 88-89).

Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive.  Applicant’s arguments against claim 16 is noted.  It is noted that the explicit examples of the prior art teaches particles having an average diameter greater than that which is claimed.  On this basis, the rejection of claim 16 and its dependencies under USC 102 have been withdrawn.  The instant claims are now rejected under US 103 based on the general teachings of the prior art, which teach median (average) particle size as low as 10 nm.  As the basis for the rejection of claim 16-18 has been changed, the finality of the rejection is withdrawn.  This rejection is made non-final.  Applicant sets forth argument in terms of the other claims and seeks to clarify the previously filed affidavit with a subsequently filed affidavit.  The process discussed in the affidavit now appears to be consistent with that of the prior art as the new affidavit makes clear the amounts of various components that were previously not clear (amount of Fe2O3/water) are in ratios discussed in the prior art.  Regardless of this fact, the affidavit still does not make clear that the product of the prior art is different from that which is claimed.  The .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew E. Hoban/Primary Examiner, Art Unit 1734